DETAILED ACTION
Response to Amendment
Office action in response to amendment entered 7/1/2022  Claims 1, 11 and 16 are amended, no claims are canceled, and no claims are added; Claims 1-20 are pending in this application.
The examiner thanks the applicant for indicating the support for the claim amendments in the remarks.
Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5-8, 11, 13-16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Li CN 101149673 A Li in view of Yamaguchi US 20070273609 A1 and further in view of Gordon US 20190361694 A1.

Regarding Claims 1, 11 and 16, Li discloses A computer apparatus for determining one or more peripheral device positions (See Li Pg. 3 2nd Paragraph, Fig. 5-6, 7A), comprising:
a primary display of the computer apparatus (See Li Pg. 3 2nd Paragraph, Fig. 7A Main display 1)  having two or more signal receivers disposed at different locations in relation to the primary display (See Li Pg. 3 2nd Paragraph, Fig. 7A receivers DD CC EE and Claim 2) and configured to receive signals from a signal transmitter at a peripheral device (See Li Pg. 3 2nd Paragraph, Fig. 7A transmitters AA, BB on display 2 and 3;
and a processor and a memory configured to provide computer program instructions to the processor (See Li Pg. 3 2nd Paragraph, Fig. 5-6, 7A where laptop / computer includes memory and processor well known) to execute a method of:
determining a distance of the signal transmitter from each of the two or more signal receivers (See Li Pg. 3 2nd Paragraph, Fig. 7A distances a1, b1, c1, a2, b2, c2 determined given method)  based on the received signals (See Li Pg. 4 1st Paragraph “position determination and communication (display ID, etc.), it can be any known in the art to the wireless mode including, for example, wireless tag, radio frequency tag, infrared communication, blue tooth communication, ultrasonic communication, ultra-wideband communication (B), near field communication(NFC)”);
using positioning determination to determine a direction and a distance to a position of the signal transmitter from the primary display (See Li Pg. 3 2nd Paragraph, Fig. 7A positioning using distances a1, b1, c1, a2, b2, c2 in given method “orientation computing” and Fig. 6 calculation result);
and configuring the peripheral device based on the determined direction and distance (See Li Fig. 7A Fig. 6 calculation result; Pg. 3 2nd Paragraph “Then, as shown in FIG.6, according to the calculation result, display is set in the operation system, the setting position of the display” Pg. 2 3rd Paragraph “the orientation information of each display the determined notification to an operating system; by the operating system according to the orientation information of each display in driving program setting position of each display”).
Li does not explicitly disclose determining a distance of the signal transmitter based on a strength of the received signals
Yamaguchi teaches determining a distance of the signal transmitter based on a strength of the received signals (See Yamaguchi [0014] “ the plurality of identification signals calculated by the signal strength calculation section respectively for the plurality of identification signals received respectively by the plurality of signal reception section” Fig. 2 280, Fig. 1).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, to modify the invention of Li to include the noted teachings of Yamaguchi, in order to display enlarged content on a second screen as a user desires (Yamaguchi [0007]-[0008]).
The combination does not explicitly disclose wherein the configuration of the peripheral device further includes adapting displayed content on a display of the peripheral device based on whether the determined distance exceeds a pre-defined threshold distance.
Gordon teaches wherein the configuration of the peripheral device further includes adapting displayed content on a display of the peripheral device based on whether the determined distance exceeds a pre-defined threshold distance (See Gordon [0375]-[[0376] Fig. 30, [0413] where desktop display mode activates based on distance threshold, thus implies deactivates when exceeding distance [0528] where secondary display role also based on distance, orientation, position).

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, to modify the combination to include the noted teachings of Gordon, in order to coordinate multiple mobile screen devices (Gordon [0002]).

Regarding Claims 2, 14 and 19, the combination teaches wherein a received signal within the received signals includes an identifier of the peripheral device for use in the configuring of the peripheral device (See Li Pg. 3 2nd Paragraph “in the emitted radio frequency signal, further comprising a distinguishing ID of other display signal” claim 6 and claim 15 sub-display information from emitter includes identifier) 
And further Regarding Claims 14 and 19, receiving, by a signal data component, data in the received signals including information relating to a display of the peripheral device (See Li Pg. 3 2nd Paragraph “in the emitted radio frequency signal, further comprising a distinguishing ID of other display signal” claim 6 and claim 15 sub-display information from emitter includes identifier) .

Regarding Claims 5, 13, and 18, the combination teaches monitoring a change in the received signals from the signal transmitter (See Li Pg. 2 2nd paragraph: the host display of the detection device 1 on receiving the other displays 2 and 3 on the signal) and dynamically determining an updated direction of the signal transmitter from the primary display (See Li Pg. 2 2nd paragraph: the host display of the detection device 1 on receiving the other displays 2 and 3 on the signal, 3rd Paragraph: “the main/position sensor set on the display, the relative position identification, and then the relative position and sends to the system, by the system to automatically set the position. application of the invention without after moving the display position every time, re-setting, without manually identifying the different display“).  

Regarding Claims 6, 15, and 20, the combination teaches recording the determined direction and/or distance of the position of the peripheral device for a hardware profile (See Li Pg. 3 2nd Paragraph “Then, as shown in FIG.6, according to the calculation result, display is set in the operation system, the setting position of the display” Pg. 2 3rd Paragraph “the orientation information ofeach display the determined notification to an operating system; by the operating system according to theorientation information of each display in driving program setting position of each display”).

Regarding Claim 7, the combination teaches wherein the signal receivers are configured to receive one or more of the group consisting of:  WiFi signals, LiFi signals, Bluetooth signals, and Bluetooth beacon signals (See Li Pg. 4 1st Paragraph “position determination and communication (display ID, etc.), it can be any known in the art to the wireless mode including, for example, wireless tag, radio frequency tag, infrared communication, blue tooth communication, ultrasonic communication, ultra-wideband communication (B), near field communication(NFC)”).  
Regarding Claim 8, the combination teaches wherein there are at least three signal receivers disposed at a top and opposing vertical sides of the primary display (See Li Pg. 3 2nd Paragraph, Fig. 7A receivers DD CC EE and Claim 2).  

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Li CN 101149673 A  Li, Yamaguchi US 20070273609 A1 and Gordon US 20190361694 A1 as applied to claim 1 above, and further in view of US 9535578 B2 Underwood; David A. et al.
Regarding Claim 3, the combination teaches wherein the peripheral device has a display (See Li Pg. 3 2nd Paragraph, Fig. 7A displays 2 and 3).
The combination does not explicitly teach a received signal within the received signals includes dimensions of the peripheral display.  
Underwood teaches a received signal within the received signals includes dimensions of the peripheral display (See Underwood Col. 11 L45-66 “..connected display information 184 may also include information about the connected electronic displays 12 ..a screen size of the electronic display 12..”).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, to modify the combination to include the noted teachings of Underwood, in order to aid in presentation devices (Underwood Col. 1 Lines 60-65).

Claims 4, 9, 12 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Li CN 101149673, Yamaguchi US 20070273609 A1 and Gordon US 20190361694 A1 as applied to claim 1 above, and further in view of Tan CN 107422886 A
Regarding Claims 4, 12, and 17, the combination teaches wherein the computer apparatus includes a user interface (See Li Pg. 3 2nd Paragraph, Fig. 7A Main display 1).
The combination does not explicitly disclose extending the user interface to a display of the peripheral device in the determined direction.  
Tan teaches extending the user interface to a display of the peripheral device in the determined direction (See Tan Fig. 1; Pg. 3 Fig. 1 description extended mode; Fig. 3 and Pg. 4 Paragraph 2 S2300 setting configuration left/right side).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, to modify the combination to include the noted teachings of Tan, in order to self-adaptively set external displays improve user experience (Tan Pg. 4 Paragraph 1).
Regarding Claim 9, the combination teaches configuring the extension of the user interface to the peripheral device based on the determined distance of the peripheral device from the primary display (See Li Pg. 4 Paragraph 1 “In step S802, the sensor is arranged on the primary display and a respectivetransmitter from the display according to the judging standard set forth in reference to FIG. 7, determiningeach slave display relative to the relative position of the main display (orientation information). In step S803,the orientation information of each display the determined notification to the operating system. Then, in stepS804, the operating system according to the orientation information of each display, the setting position ofeach display in the drive program.”; and See also Tan Fig. 1; Pg. 3 Fig. 1 description extended mode; Fig. 3 and Pg. 4 Paragraph 2 S2300 setting configuration left/right side).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Li CN 101149673 A  Li, Yamaguchi US 20070273609 A1 and Gordon US 20190361694 A1 as applied to claim 1 above, and further in view of US 20210366436 Corliss.
Regarding Claim 10, The combination does not explicitly disclose a connector cable configured to connect the primary device to the peripheral device and wherein the signal transmitter is provided in a distal end of the connector cable remote from the primary device.
Corliss teaches a connector cable configured to connect the primary device to the peripheral device and wherein the signal transmitter is provided in a distal end of the connector cable remote from the primary device (See Corliss Fig. 1, Fig. 3, cable 28 transmitter 24 [0007], [0020], a video signal transmitter connected to the computer through a transmitter cable plugged into a computer video port. A cable from the second display that would otherwise be plugged into the computer video port is instead connected to a compatible port of a video signal receiver).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, to modify the combination to include the noted teachings of Corliss, in order to have a second display detached from the computer (Corliss [0005]).



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UMAIR AHSAN whose telephone number is (571)272-1323. The examiner can normally be reached Monday - Friday 10-5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar can be reached on (571) 272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/UMAIR AHSAN/Examiner, Art Unit 2647